Title: To James Madison from Jacquelin Ambler, 14 June 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga 14 June 1783
I am afraid I shall find it difficult to settle my Accounts with the Committee, without obtaining Warrants from the Auditors in favor of the Gentlemen of the delegation to the full amount of the genl. Remittances made since the first of the present Year. in order to obtain these, I must entreat you to interest yourself with the Gentlemen who now remain at Phila. to sign a Certificate some what similar to the one inclosed. Mr. Jones & Mr. Lee I doubt not will sign here. I am at a loss to discover how the deficiency arises which you mention:—if in negotiating the Bills,—the same I apprehend would have happened had the Bills been sent by any other person;—if actual money had been paid here, which is what the Act requires of me, & this money sent in Specie to Phila., the loss must have been still [?] more considerable. I am, however, very unwilling the Gentlemen should lose a shilling of their right, & therefore take the liberty of pointing out the proper mode of preventing it, which is, by giving the Treasury credit in each of their Accounts for the full amount of their proportion of the several Genl. Remittances, and charging the State with the proportion of loss sustained by each in negotiating the Bills—this will effectually save them. You will readily observe the loss must fall on me if the Certificate to the Auditors do not express the full amount, because they will issue Warrants for no greater sum than the Certificate mentions.
there has not issued a single Warrant for any of the Remittances I have made on the Genl. Account in this year; these amount to . [I] cannot precisely ascertain the sum, because I am not informed what was paid by the Sheriff of Northampton. You will be so good as return me the Certificate as soon as possible, that I may be enabled to settle my Accounts before the rising of the Assembly.
if you have not purchased the Stationary please to think no more of it. perhaps it may be had on as good terms here.
Yrs.
J.A.
Me[nti]on the Sum paid by the Northampton Shff in yr. next that I may give him credit for it

The Certificates before sent acknowledging the receipt of monies for the several Remittances shall be returned to you as soon as I get the genl. one requested above
